Per Curiam,
The appellant entered into a written contract with the appellee to manufacture castings for it out of materials to be furnished by it. The contract provided that the appellant should “stand all metal losses,” and this action was brought to recover the value of lost metals furnished to it. On this appeal from the judgment on the verdict in favor of the plaintiff there were originally two assignments of error, the first to the refusal of the motion for judgment non obstante veredicto, and > the second to the dismissal of the rule for a new trial. The first was withdrawn, and its withdrawal was an admission that the case was for the jury. The reasons assigned in the court below in asking for a new trial were: “1. The verdict was against the law. 2. The verdict was against the evidence. 3. The verdict was against the weight of the evidence. 4. The verdict was against the charge of the court. 5. The verdict was excessive.” No complaint was made below, and none is made here, of the admission or rejection of testimony or of the charge of the court, and there is, therefore, no reason why the case should go to a second jury.
Judgment affirmed.